ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant says in his motion that the indictment averred the date of the offense to have been March 21, 1927, whereas the proof showed it to have been committed on March 16, 1927. He states that he could have proved that he was in Corpus Christi on the 16th day of March and not in San Antonio, and hence could not have committed the offense *298in the latter city on the_ date claimed. He attaches to his motion affidavits from parties in Corpus Christi supporting this averment, and asks this court to consider them. We have many times stated that this is a reviewing court only and can only consider such questions as were before the trial court. The affidavits referred to have no place in the record. They would have been pertinent on motion for new trial based on newly discovered evidence if filed in the trial court, provided accused could have brought himself within the principles applying to newly discovered evidence, but this court cannot consider them when they are obtained and filed in this court originally long after the trial was had, and after appeal was perfected.
The motion is overruled.

Overruled.